RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0390p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                    X
                              Plaintiff-Appellee, -
 FEDERAL HOME LOAN MORTGAGE CORPORATION,
                                                     -
                                                     -
                                                     -
                                                         No. 06-4335
 LERNER, SAMPSON & ROTHFUSS, L.P.A.,
                                                     ,
                             Defendant-Appellee, >
                                                     -
                                                     -
                                                     -
 SCOTT HARNER; CLEVELAND PROCESS SERVICE,

                                     Defendants, -
 LLC,

                                                     -
                                                     -
                                                     -
          v.
                                                     -
                                                     -
                            Defendant-Appellant. -
 CYNTHIA G. LAMAR,

                                                     -
                                                    N
                     Appeal from the United States District Court
                    for the Northern District of Ohio at Cleveland.
                   No. 05-01455—Donald C. Nugent, District Judge.
                                             Argued: July 26, 2007
                                 Decided and Filed: September 25, 2007
     Before: BATCHELDER and GRIFFIN, Circuit Judges; ACKERMAN, District Judge.*
                                              _________________
                                                   COUNSEL
ARGUED: Thomas A. Barni, DINN, HOCHMAN, POTTER & LEVY, Cleveland, Ohio, for
Appellant. Rick D. DeBlasis, LERNER, SAMPSON & ROTHFUSS, Cincinnati, Ohio, for
Appellees. ON BRIEF: Thomas A. Barni, Renee S. Pienta, DINN, HOCHMAN, POTTER &
LEVY, Cleveland, Ohio, for Appellant. Rick D. DeBlasis, LERNER, SAMPSON & ROTHFUSS,
Cincinnati, Ohio, for Appellees.




         *
         The Honorable Harold A. Ackerman, Senior United States District Judge for the District of New Jersey, sitting
by designation.


                                                          1
No. 06-4335          Federal Home Loan Mortgage Corp., et al. v. Lamar                           Page 2


                                       _________________
                                           OPINION
                                       _________________
        ALICE M. BATCHELDER, Circuit Judge. Cynthia G. Lamar appeals the district court’s
grant of summary judgment in favor of Lerner, Sampson, & Rothfuss, L.P.A. (“LS&R”) on Lamar’s
claim that LS&R violated the notice provisions of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692 et. seq., when LS&R included the statutorily-required notice with the
summons and complaint it served Lamar. Because LS&R effectively conveyed notice of Lamar’s
right to dispute the validity of her debt, we AFFIRM the district court.
                                       I. BACKGROUND
       On May 17, 2005, Federal Home Loan Mortgage Corporation contacted LS&R to institute
mortgage foreclosure proceedings against Lamar. On May 23, 2005, LS&R filed a summons and
complaint in foreclosure against Lamar in the Northern District of Ohio. Pursuant to § 1692g of the
FDCPA, LS&R included a notice provision located immediately below the case caption and
immediately above the complaint. Though not preceded by the caption “Notice,” the notice
provision was the first substantive text in the complaint. The notice provision stated:
               The Summons attached to this Complaint advises you of certain of your
       rights under state law for responding to this Complaint. Among these rights is your
       right to serve your Answer upon Lerner, Sampson, & Rothfuss within twenty (20)
       days. If your name appears in numbered paragraph 1 below, you have additional
       rights under federal law to request certain information from Lerner, Sampson &
       Rothfuss within thirty (30) days. These time periods run at the same time and start
       on the day after you receive this Complaint.
               The federal Fair Debt Collection Practices Act requires that Lerner, Sampson
       & Rothfuss provide you with the following information. The amount of the debt, as
       of May 20, 2005, is $121,289.78. This amount is made up of your principle balance,
       interest, late charges, and amounts expended by the creditor, such as for taxes and
       insurance. Because many of these items vary from day to day, the amount due on the
       day you pay will be greater. Hence, if you pay the amount shown above, an
       adjustment will be necessary after we receive your check.
               The creditor to whom the debt is owed is the plaintiff listed above. Unless,
       within thirty (30) days of your receipt of this Notice, you notify Lerner, Sampson &
       Rothfuss that you dispute the validity of this debt or any portion of it, Lerner,
       Sampson & Rothfuss will assume the debt is valid. Lerner, Sampson & Rothfuss is
       a debt collector. This is an attempt to collect a debt, and any information obtained
       will be used for that purpose.
                If you notify Lerner, Sampson & Rothfuss in writing within thirty (30) days
       of the receipt of this Notice that the debt or any portion thereof is disputed, Lerner,
       Sampson & Rothfuss will obtain a verification of the debt and will mail a copy of
       that verification to you. If the creditor named as plaintiff above is not the original
       creditor, and if you make written request to Lerner, Sampson & Rothfuss within
       thirty (30) days from receipt of this notice, Lerner, Sampson & Rothfuss will provide
       you with the name and address of the original creditor.
        LS&R waited three weeks for confirmation of service from Lamar. On June 14, 2005, LS&R
initiated personal service of the summons and complaint through Cleveland Process Service, LLC
No. 06-4335                 Federal Home Loan Mortgage Corp., et al. v. Lamar                                Page 3


and Scott Harner.1 The next day, June 15, Lamar received the complaint and summons via certified
mail. On June 16, a certified mail return indicating service upon Lamar was filed with the court and
the court sent notice to the attorney of record at LS&R. Despite receiving notice that Lamar had
been served by certified mail, LS&R failed to inform Harner of successful service, and Harner
personally served Lamar with a second, albeit identical, summons and complaint on June 23, 2005.
Lamar answered the complaint and filed a third-party complaint against LS&R alleging that LS&R
violated the FDCPA and the Ohio Consumer Sales Practices Act (“OCSPA”), Ohio Rev. Code Ann.
§ 1345.01 et seq. The record is silent as to whether Lamar sought to dispute the debt described in
the complaint.
        Both Lamar and LS&R moved for summary judgment on Lamar’s FDCPA and OCSPA
claims. The district court granted summary judgment in favor of LS&R. Lamar noticed a timely
appeal.
                                                   II. ANALYSIS
        We review de novo the district court’s grant of summary judgment. Edgar v. JAC Prods.,
Inc., 443 F.3d 501, 506 (6th Cir. 2006). Summary judgment is proper “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R. Civ. P. 56(c). “We view the evidence, all facts, and any inferences that
may be drawn from the facts in the light most favorable to the nonmoving party.” Walton v. Ford
Motor Co., 424 F.3d 481, 485 (6th Cir. 2005) (citing to Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986)). If, after reviewing the record as a whole, a rational fact finder
could not find for the nonmoving party, summary judgement is appropriate. Ercegovich v.
Goodyear Tire & Rubber Co., 154 F.3d 344, 349 (6th        Cir. 1998). The parties do not dispute the
underlying facts, and present only questions of law.2
A. Fair Debt Collection Practices Act
        Congress enacted the FDCPA in order “to eliminate abusive debt collection practices by debt
collectors, to insure that those debt collectors who refrain from using abusive debt collection
practices are not competitively disadvantaged, and to promote consistent State action to protect
consumers against debt collection abuses.” 15 U.S.C. § 1692(e). “Congress designed the [FDCPA]
to ‘eliminate the recurring problem of debt collectors dunning the wrong person or attempting to
collect debts which the consumer has already paid.’” Swanson v. S. Or. Credit Serv., Inc., 869 F.2d
1222, 1225 (9th Cir. 1988) (quoting S. Rep. No. 95-382, at 4 (1977), reprinted in 1977
U.S.C.C.A.N. 1695, 1699).
         1. § 1692g – Validation Notice
      Section 1692g(a) “requires debt collectors to issue a ‘validation notice,’ either in the initial
communication with a consumer or within five days of that initial communication, that informs the
consumer of certain rights including the right to make a written request for verification of the debt

         1
             Harner and Cleveland Process Service are no longer parties to this appeal.
         2
           Lamar notes that there is some conflict regarding whether the issue of effective notice and the least
sophisticated consumer standard is one of fact or law, contending that the issue is one of fact, rendering summary
judgment inappropriate. We have determined that “[i]t is well-settled that courts may properly make the objective
determination whether language effectively conveys a notice of rights to the least sophisticated debtor.” Savage v.
Hatcher, 109 F. App’x 759, 762 (6th Cir. 2004); see also Smith v. Transworld Sys., Inc., 953 F.2d 1025, 1029 (6th Cir.
1992) (affirming district court’s grant of summary judgment to debt collector where debt collector’s letter “clearly
satisfies 15 U.S.C. § 1692g(a)(3), even under the ‘least sophisticated consumer’ standard”).
No. 06-4335               Federal Home Loan Mortgage Corp., et al. v. Lamar                                       Page 4


and to dispute the validity of the debt.” Jacobson v. Healthcare Fin. Servs., Inc., 434 F. Supp. 2d
133, 139 (E.D.N.Y. 2006). Section 1692g(a) provides:
         (a) Notice of debt; contents. Within five days after the initial communication[3] with
         a consumer in connection with the collection of any debt, a debt collector shall,
         unless the following information is contained in the initial communication or the
         consumer has paid the debt, send the consumer a written notice containing —
         (1) the amount of the debt;
         (2) the name of the creditor to whom the debt is owed;
         (3) a statement that unless the consumer, within thirty days after receipt of the notice,
         disputes the validity of the debt, or any portion thereof, the debt will be assumed to
         be valid by the debt collector;
         (4) a statement that if the consumer notifies the debt collector in writing within the
         thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
         will obtain verification of the debt or a copy of a judgment against the consumer and
         a copy of such verification or judgment will be mailed to the consumer by the debt
         collector; and
         (5) a statement that, upon the consumer’s written request within the thirty-day
         period, the debt collector will provide the consumer with the name and address of the
         original creditor, if different from the current creditor.
15 U.S.C. § 1692g(a). Congress added § 1692g “specifically to ensure that debt collectors gave
consumers adequate information concerning their legal rights.” Swanson, 869 F.2d at 1225.
        It is undisputed that LS&R’s FDCPA notice contains the technical information required by
the statute. The issue before us is whether LS&R “effectively   conveyed notice of the thirty-day
validation period” to the least sophisticated consumer.4 As we have previously stated, “[u]nder the


         3
          Section 1692g(a)’s notice requirements apply only to an “initial communication.” Before the district court,
LS&R argued that a summons and complaint was not an “initial communication” under the FDCPA and, therefore,
§ 1692g(a) was inapplicable. At the time Lamar brought suit against LS&R, a circuit split existed concerning whether
a summons and complaint constituted an “initial communication.” Compare Goldman v. Cohen, 445 F.3d 152 (2d Cir.
2006) (summons and complaint is an “initial communication”) and Thomas v. Law Firm of Simpson & Cybak, 392 F.3d
914 (7th Cir. 2004) (en banc) (same) with Vega v. McKay, 351 F.3d 1334, 1337 (11th Cir. 2003) (“[I]t seems far more
consistent with the purpose of the [FDCPA] that the term ‘communication’ as used does not include a ‘legal action or
pleading.’”). Moreover, our court had not yet spoken on the issue. The district court, therefore, assumed without
deciding, that LS&R’s summons and complaint was an “initial communication” under the FDCPA and triggered
§ 1692g(a)’s notice requirements.
         Since the district court rendered its decision, Congress has amended § 1692g to provide that “[a] communication
in the form of a formal pleading in a civil action shall not be treated as an initial communication for purposes of
subsection (a).” 15 U.S.C. § 1692g(d). Given the state of the law at the time Lamar initiated suit against LS&R and the
subsequent amendment by Congress, the district court did not err in its assumption. We likewise assume that a summons
and complaint was an “initial communication” at the time Lamar brought suit.
         4
           Lamar attempts to dispose of this case on the grounds of collateral estoppel, contending that the district court
erred by finding that the doctrine did not apply. She argues that the same issue of effective notice in LS&R’s summons
and complaint was fully and fairly litigated in Kafele v. Lerner, Sampson & Rothfuss, L.P.A., 2005 U.S. Dist. LEXIS
11127 (S.D. Ohio June 9, 2005), where LS&R included the FDCPA notice in the summons and complaint and conceded
that the notice was ineffective. Kafele, 2005 U.S. Dist. LEXIS 11127, at *7, 9-10.
No. 06-4335                Federal Home Loan Mortgage Corp., et al. v. Lamar                                         Page 5


[FDCPA], notice of the thirty-day validation period is necessary, but not sufficient to satisfy
§ 1692g(a).” Smith v. Computer Credit, Inc., 167 F.3d 1052, 1054 (6th Cir. 1999). Instead, “[a]
debt collector must ‘effectively convey’ the notice to the debtor.” Id.
        In order to determine whether notice was “effectively conveyed,” “[t]his Court uses the ‘least
sophisticated debtor [or consumer]’ standard.” Id; see also Smith v. Transworld Sys., Inc., 953 F.2d
1025, 1028 (6th Cir. 1992). “The least sophisticated debtor standard is lower than simply examining
whether particular language would deceive or mislead a reasonable debtor.” Computer Credit, 167
F.3d at 1054 (internal punctuation and citation omitted). “The basic purpose of the
least-sophisticated-consumer standard is to ensure that the FDCPA protects all consumers, the
gullible as well as the shrewd.” Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).
“[A]lthough this standard protects naive consumers, it also ‘prevents liability for bizarre or
idiosyncratic interpretations of collection notices by preserving a quotient of reasonableness and
presuming a basic level of understanding and willingness to read with care.’” Wilson v. Quadramed
Corp., 225 F.3d 350, 354-55 (3d Cir. 2000) (quoting United States v. Nat’l Fin. Servs., Inc., 98 F.3d
131, 136) (4th Cir. 1996)). Moreover, this standard “assumes that a Validation Notice is read in its
entirety, carefully and with some elementary level of understanding.” Martinez v. Law Offices of
David J. Stern, P.A. (In re Martinez), 266 B.R. 523, 532 (Bankr. S.D. Fla. 2001).
       The critical question is whether Lamar has been led to believe “that [she] did not have thirty
days in which to dispute the validity of the debt.” Computer Credit, 167 F.3d at 1054; see also
DeSantis v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001) (“The critical question is
therefore whether the notice fails to convey the required information ‘clearly and effectively and
thereby makes the least sophisticated consumer uncertain’ as to the meaning of the message.”
(quoting Savino v. Computer Credit, Inc., 164 F.3d 81, 85 (2d Cir. 1998)). “If the [communication]
reduces this time frame, it violates the [FDCPA].” Computer Credit, 167 F.3d at 1054.
                   a. Reconciling Language
        Lamar argues primarily that LS&R violated § 1692g when it incorporated the FDCPA notice
into the complaint without providing reconciling language explaining the conflicting time periods
between the consumer’s deadline to file an answer to the complaint and the consumer’s deadline to
request validation of the debt. She asserts that “LS&R’s FDCPA notice gives the least sophisticated
consumer the false impression that she has thirty days before she is required to take action in the
lawsuit.” Lamar contends that we should require debt collectors to provide language explaining the
difference between the two time periods. Lamar directs us to the Second and Seventh Circuits,
which have drafted templates containing reconciling language, i.e.,
         This advice pertains to your dealings with me as a debt collector. It does not affect
         your dealings with the court, and in particular it does not change the time at which
         you must answer the complaint. The summons is a command from the court, not
         from me, and you must follow its instructions even if you dispute the validity or
         amount of the debt. The advice in this letter also does not affect my relations with
         the court. As a lawyer, I may file papers in the suit according to the court’s rules and
         the judge’s instructions.




          “The doctrine of collateral estoppel operates when three requirements are met: (1) the issue in the current action
and the prior action are identical; (2) the issue was actually litigated; and (3) the issue was necessary and essential to the
judgment on the merits.” United States v. Beaty, 245 F.3d 617, 624 (6th Cir. 2001). Because the notice in our case is
different in content, form and placement from the Kafele notice, the notice issue litigated in Kafele is not identical to the
notice issue here. Therefore, the doctrine of collateral estoppel does not apply.
No. 06-4335           Federal Home Loan Mortgage Corp., et al. v. Lamar                          Page 6


Thomas v. Law Firm of Simpson & Cybak, 392 F.3d 914, 919-20 (7th Cir. 2004) (en banc)
superseded on other grounds by 15 U.S.C. § 1692g(d); Goldman v. Cohen, 445 F.3d 152, 157 (2d
Cir. 2006) (same); see also Bartlett v. Heibl, 128 F.3d 497, 501-02 (7th Cir. 1997) (similar
language). This language is merely a suggestion. Those courts were not faced with determining
whether the debt collector’s notice, included with the summons and complaint, effectively conveyed
to the consumer notice of the thirty-day validation period.
        To require debt collectors to include such language goes beyond the plain language of the
statute and favors the consumer at the debt collector’s expense. The FDCPA is not one-sided;
       Without doubt, the broadly sweeping regulations of the statute protect consumers
       from abusive debt collection practices. If, however, the enacted purpose of the
       statute is equally “to insure that those debt collectors who refrain from using abusive
       debt collection practices are not competitively disadvantaged,” 15 U.S.C. 1692(e),
       and the courts are to give life to the admonition . . . that the standards are intended
       to protect collectors against “bizarre or idiosyncratic interpretations of collection
       notices,” the statute must be applied with some circumspection.
Jacobson, 434 F. Supp. 2d at 139 (citation omitted).
       We find Lamar’s argument without merit. As the district court noted,
       The least sophisticated consumer, with a careful reading of the language in the
       Summons and Complaint, including the statutorily required notice, would understand
       that there were two different time periods within which she must act, and that the
       time periods run at the same time, from the day after the Summons and Complaint
       is received.
Fed. Home Loan Mortgage Corp. v. Lamar, 2006 U.S. Dist. LEXIS 59249, at *22 (N.D. Ohio Aug.
22, 2006). LS&R put Lamar on notice that she had twenty days to answer the complaint and thirty
days to dispute the debt. Further, the notice specifically stated that the time periods began on the
same day and ran simultaneously. The notice was clear in stating that the two time periods were on
separate tracks, i.e., the court’s requirements and federal rights under the FDCPA.
        We find that the least sophisticated consumer, after carefully reading the summons, notice,
and complaint in their entirety, would not be led to believe that she did not have thirty days in which
to dispute the validity of the debt. LS&R was not obligated to include further reconciling language
to comply with the FDCPA.
               b. Overshadowed and/or Contradicted Text
       Lamar also contends that the FDCPA notice was inadequate because it was overshadowed
and/or contradicted by the remaining text in the complaint. She cites as problematic the
“contradiction” between the two time periods and contends that the validation notice is
“overshadowed” because it is (1) in the same font and text as the complaint’s text and (2) not
separated from the complaint’s text by a heading.
           The notice “must be large enough to be easily read and sufficiently prominent to be noticed
. . . . [and it] must not be overshadowed or contradicted by other messages or notices appearing in
the initial communication from the collection agency.” Swanson, 869 F.2d at 1225 (citation
omitted); see also McMillan v. Collection Prof’ls, Inc., 455 F.3d 754, 759 n.5 (7th Cir. 2006) (“[A]
debt collector can violate § 1692g by contradicting the required information or by ‘overshadowing’
it”).
No. 06-4335            Federal Home Loan Mortgage Corp., et al. v. Lamar                          Page 7


        For the reasons stated above, we conclude that the FDCPA notice was not contradicted by
the remaining text included in the summons and complaint. Likewise, we find no merit in Lamar’s
contention that the FDCPA notice was overshadowed. The notice was in the same font and size as
the remaining document — not difficult to read or discern — and while the notice was not separated
by a heading, it was the first substantive text in the complaint following the caption — not buried.
As the district court held, a careful reading of the summons, notice and complaint, in their entirety,
would alert the least sophisticated consumer to her right under the FDCPA to dispute the validity
of her debt. Lamar, 2006 U.S. Dist. LEXIS 59249, at *22.
                c. LS&R Served Lamar Twice
         Lamar complains that LS&R’s notice was inadequate because it served the summons and
complaint on two separate occasions leading to confusion as to when the thirty-day deadline began.
As the district court opined, “it is reasonable to assume that the ‘least sophisticated consumer,’
reading and understanding the first notice sent, would find it important to respond within the time
constraints arising after receipt of the documents for the first time, or at the very least, inquire as to
the deadline for response.” Id. at *22. Lamar, however, points to Adams v. Law Offices of Stuckert
& Yates, 926 F. Supp. 521 (E.D. Pa. 1996), where the court granted summary judgment to the
consumer on multiple grounds, including the fact that the law offices sent identical notices, which
arrived on different days at different locations. The Adams court held that “the least sophisticated
[consumer] would be confused as to the boundaries of the thirty day period if he receives copies of
the letter on different days, as Mr. Adams did here.” Id. at 528. We decline to adopt the reasoning
in Adams. Here, the district court’s reasoning comports with the purpose of the FDCPA. The first
service put Lamar on notice that she could contest the debt. The second service described the same
property, and at the very least, put Lamar on notice that she should contact LS&R to clarify what
she had received if she was confused.
                d. Errors
        Lamar contends LS&R’s notice was inadequate because two errors in the notice confused
her: the notice contained “under state law” instead of “under federal law,” and “if your name
appears in numbered paragraph 1 below,” instead of “in paragraph 4.” (Emphasis added.) We find
this argument without merit. In reading the entirety of the document, the least sophisticated
consumer would understand that she had a right to challenge the validity of the debt described in the
notice and complaint, the errors notwithstanding.
        2. § 1692e — Deceptive or Misleading Means to Collect a Debt
        Lamar next argues that the district court failed to address whether LS&R violated § 1692e
of the FDCPA, which provides that a “debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any debt.” Contrary to Lamar’s
contention, the district court considered Lamar’s claims under this provision and found them
lacking. See Lamar, 2006 U.S. Dist. LEXIS 59249, at *27-28.
        “Whether or not a [communication] is ‘false, deceptive, or misleading’ (in violation of
§ 1692e)” is an inquiry similar to “whether a [communication] is confusing in violation of § 1692g.”
McMillan, 455 F.3d at 759. Lamar essentially contends that because LS&R’s FDCPA notice was
contradictory and/or confusing, it was also deceptive, and therefore, violated § 1692e. See, e.g.,
Tipping-Lipshie v. Riddle, 2000 U.S. Dist. LEXIS 2477, *10 (E.D.N.Y. Mar. 1, 2000) (“misleading
validation notice violates both sections 1692g and 1692e(10)”) (citation omitted).
        “[A] collection notice is deceptive when it can be reasonably read to have two or more
different meanings, one of which is inaccurate.” Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir.
1996). Here, LS&R’s notice cannot be reasonably read to have two or more different meanings.
No. 06-4335           Federal Home Loan Mortgage Corp., et al. v. Lamar                          Page 8


“Because the notice did not violate the requirements of 15 U.S.C. § 1692g(a), it would not support
a finding that [LS&R] used ‘false representation or deceptive means to collect or attempt to collect
any debt.’ We therefore reject [Lamar’s] argument that [LS&R’s] notice violated section 1692e(10)
of the FDCPA.” Renick v. Dun & Bradstreet Receivable Mgmt. Servs., 290 F.3d 1055, 1057-58 (9th
Cir. 2002) (citation omitted).
        Both parties discuss at length the FDCPA’s bona fide error provision, which shields a debt
collector from liability for violating the FDCPA in certain instances. See 15 U.S.C. § 1692k(c).
Because LS&R’s notice did not violate the FDCPA, we do not reach the bona fide error defense.
B. The Ohio Consumer Sales Practices Act
        Finally, Lamar argues that because LS&R violated the notice provisions of the FDCPA,
LS&R likewise violated the provisions of the Ohio Consumer Sales Practices Act (“OCSPA”), Ohio
Rev. Code Ann. § 1345.01 et seq. Lamar cites for this proposition Becker v. Montgomery, Lynch,
2003 U.S. Dist. LEXIS 24992, at *7 (N.D. Ohio Feb. 26, 2003), which states, “the purpose of both
acts [the FDCPA and OCSPA] is to prohibit both unfair and deceptive acts and this court holds that
any violation of any one of the enumerated sections of the FDCPA is necessarily an unfair and
deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03.”
        Other than LS&R’s alleged violations of the FDCPA, Lamar provides no independent
grounds by which LS&R violated the OCSPA. See Lewis v. ACB Bus. Servs., 135 F.3d 389, 403
(6th Cir. 1998) (“While it is true that the OCSPA could have been violated independently, [plaintiff]
did not provide any additional evidence to sustain those claims. He simply relied on the asserted
violations of the FDCPA to support his OCSPA claims. Given that the district court correctly
determined that no FDCPA violation had occurred, we believe that the district court’s opinion
sufficiently addresses [plaintiff’s] OCSPA claims.”). The district court concluded that “[b]ecause
there is no FDCPA violation, there is nothing to sustain [the OCSPA] claim.” Lamar, 2006 U.S.
Dist. LEXIS 59249, at *29. We agree. Accordingly, because LS&R did not violate the FDCPA,
it did not violate the OCSPA.
                                       III. CONCLUSION
        Courts have characterized the FDCPA as a strict liability statute, meaning that a consumer
may recover statutory damages if the debt collector violates the FDCPA even if the consumer
suffered no actual damages. See 15 U.S.C. § 1692k(a); see also Miller v. Wolpoff & Abramson,
L.L.P., 321 F.3d 292, 307 (2d Cir. 2003) (“[C]ourts have held that actual damages are not required
for standing under the FDCPA”). As a district court in the Second Circuit recently noted “[t]he
interaction of the least sophisticated consumer standard with the presumption that the FDCPA
imposes strict liability has led to a proliferation of litigation.” Jacobson, 434 F. Supp. 2d at 138.
The court in Jacobson continued:
       Ironically, it appears that it is often the extremely sophisticated consumer who takes
       advantage of the civil liability scheme defined by this statute, not the individual who
       has been threatened or misled. The cottage industry that has emerged does not bring
       suits to remedy the “widespread and serious national problem” of abuse that the
       Senate observed in adopting the legislation, 1977 U.S.C.C.A.N. 1695, 1696, nor to
       ferret out collection abuse in the form of “obscene or profane language, threats of
       violence, telephone calls at unreasonable hours, misrepresentation of a consumer’s
       legal rights, disclosing a consumer’s personal affairs to friends, neighbors, or an
       employer, obtaining information about a consumer through false pretense,
       impersonating public officials and attorneys, and simulating legal process.” Id.
       Rather, the inescapable inference is that the judicially developed standards have
       enabled a class of professional plaintiffs . . . .
No. 06-4335               Federal Home Loan Mortgage Corp., et al. v. Lamar                                 Page 9


       It is interesting to contemplate the genesis of these suits. The hypothetical Mr. Least
       Sophisticated Consumer (“LSC”) makes a $ 400 purchase. His debt remains unpaid
       and undisputed. He eventually receives a collection letter requesting payment of the
       debt which he rightfully owes. Mr. LSC, upon receiving a debt collection letter that
       contains some minute variation from the statute’s requirements, immediately
       exclaims “This clearly runs afoul of the FDCPA!” and — rather than simply pay
       what he owes — repairs to his lawyer’s office to vindicate a perceived “wrong.”
       “[T]here comes a point where this Court should not be ignorant as judges of what we
       know as men.” Watts v. State of Ind., 338 U.S. 49, 52, 69 S. Ct. 1347, 1349, 93 L.
       Ed. 1801 (1949).
Id. at 138-39 (emphasis added). We echo Jacobson’s sentiments and concerns. Lamar fits the
description of Jacobson’s hypothetical consumer to a tee, and we will not “countenance     lawsuits
based on frivolous misinterpretations or nonsensical assertions of being led astray.”5 Id. at 138.
       Accordingly, we AFFIRM the district court’s grant of summary judgment.




       5
           In fact, Lamar has not been sanctioned for her suit and appeal only because LS&R did not so request.